383 So.2d 1248 (1980)
STATE of Louisiana
v.
Larry SHARPER.
No. 66593.
Supreme Court of Louisiana.
May 28, 1980.
William J. Guste, Jr., Atty. Gen., Barbara Rutledge, Asst. Atty. Gen, Ossie B. Brown, Dist. Atty., Richard E. Chaffin, Kay Kirkpatrick, Asst. Dist. Attys., for plaintiff-appellee.
M. Michele Fournet, App. Counsel, A. L. Carbonette, Trial Atty., Alton T. Moran, Director, Baton Rouge, for defendant-appellant.
PER CURIAM:
Defendant Larry Sharper was charged by bill of information with the crime of armed robbery in violation of La.R.S. 14:64. He pleaded not guilty and was tried by a jury of twelve persons. A verdict of guilty as charged was returned by the jury and defendant was sentenced to twenty-one (21) years without benefit of parole, probation or suspension of sentence. Defendant appeals his conviction and sentence relying on one assignment of error. After this appeal was perfected, defendant's original sentence was vacated and he was resentenced as a multiple offender under La.R.S. 15:529.1 to a term of forty-nine and one-half years. (49½).
This Court has reviewed defendant's assignment of error relating to the issue of guilty and found no error that warrants reversal. However, since the trial court was without jurisdiction to impose the enhanced sentence, see La.C.Cr.P. Art. 916, said sentence will be set aside and the original twenty-one year sentence will be reinstated. Should defendant be resentenced as a multiple offender subsequent to this appeal, his right to appeal his enhanced sentence is reserved to him.